Citation Nr: 0428943	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been received in order 
to reopen the claim of service connection for diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO.  

The RO denied the veteran's original claim of service 
connection for diabetes mellitus in an unappealed July 1975 
decision.  

In a December 1983 decision, the Board reopened the veteran's 
claim and denied the service connection.  

In this case, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issue in appellate status is as listed hereinabove

The now reopened claim of service connection for diabetes 
mellitus is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence received since the December 1983 decision by the 
Board includes evidence which is not cumulative or redundant 
of evidence previously considered and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).

The Board believes that the evidence has been developed to 
the extent necessary to decide whether new and material 
evidence has been received to reopen the veteran's claim of 
service connection for diabetes mellitus.  

As will be discussed, the Board finds that new and material 
evidence has been submitted, and that the claim should be 
reopened.  



Analysis

The veteran is seeking service connection for diabetes 
mellitus.  He contends that he has problems as a result of 
being diagnosed with having traces of sugar in his urine 
during service.  

The veteran has testified that his ship's doctor put him on 
diet restriction to control his diabetes symptoms.  In 
particular, he has submitted evidence showing that he 
continued his restrictive diet treatment for his diabetes 
until 1960 when he could no longer control his blood sugar 
level unaided by medication.  

The record reflects that the original claim of service 
connection for diabetes mellitus was denied by the RO in an 
unappealed rating decision in July 1975.  The veteran applied 
to reopen the claim February 1982.  The RO denied that claim 
because no new and material evidence had been received.  

The Board upheld the RO's decision in a December 1983 
decision.  That decision was not appealed within one year, 
and became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

In support of his application, he submitted VA clinical notes 
showing that recent treatment of diabetes mellitus.  The 
veteran has insulin-dependent diabetes mellitus complicated 
by neuropathy, retinopathy and nephropathy.  

It was noted that the veteran has been on insulin "for 
decades."  A VA problem list reflects the veteran's insulin 
dependent diabetic mellitus with approximate onset in 1967 
with the notation "questionable, 1952."  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raised a reasonable possibility of substantiating the 
claim.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for diabetes mellitus, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinabove.  


REMAND

As noted, the veteran seeks entitlement to service connection 
for diabetes mellitus.  He is currently in receipt of a 10 
percent disability evaluation for a bilateral fungus 
infection of the feet.  

In May 1983, the veteran testified at a personal hearing.  He 
reported having had a continuity of symptomatology since 
service and having a possible link between his diabetes 
mellitus and inservice symptoms of excessive thirst and 
urination.  The record also contains lay statements, VA and 
private medical evidence that support the claim of service 
connection.   

Based on a review of the record, it appears that the veteran 
receive ongoing treatment for his disabilities from the 
Boston VAMC.  The evidence of recent treatment, dated after 
2002, has not been associated with the claims folder.  The RO 
should obtain any outstanding medical evidence.  VA is 
obligated to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Further, VA is required to provide a medical examination when 
such a decision is necessary to make a decision on a claim.  
An examination is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 
C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this appeal is REMANDED for the following (VA 
will notify the appellant if further action is required on 
his part.):

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should obtain any treatment 
records for the veteran from the Boston 
VAMC dated from 2002 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



